Citation Nr: 9901057	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to herbicides.

2.  Entitlement to an evaluation in excess of 30 percent 
prior to August 29, 1997, for post-traumatic stress disorder 
(PTSD).

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, currently evaluated as 50 percent disabling.

4.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  By a rating decision issued in September 1994, the 
RO denied a claim of entitlement to service connection for 
peripheral neuropathy.  By a rating decision issued in May 
1995, the RO granted service connection for PTSD, and 
assigned a 10 percent evaluation, effective April 5, 1994.  A 
subsequent rating decision in July 1996 increased that 
evaluation to 30 percent, effective April 5, 1994.  By a 
rating decision issued in February 1997, the RO granted 
service connection for bilateral hearing loss, and evaluated 
that disability as noncompensable.  By a rating decision 
issued in February 1998, the evaluation for PTSD was 
increased to 50 percent, effective August 28, 1997.  The 
veteran was notified, by a Supplemental Statement of the Case 
issued in October 1997, that a separate substantive appeal 
was required if the veteran wished to appeal evaluations 
assigned after the grants of service connection for PTSD and 
for hearing loss, and the veteran filed timely substantive 
appeals as to each of those evaluations.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has peripheral neuropathy as a 
result of exposure to herbicides, including Agent Orange.  
The veteran contends that PTSD is more severely disabling 
than the assigned evaluations reflect.  The veteran contends 
that disability due to PTSD, currently evaluated as 50 
percent disabling, has been essentially unchanged since he 
filed his initial claim in April 1994.  He contends that he 
is entitled to an evaluation in excess of 30 percent as of 
the date he submitted his claim for compensation, and that he 
is entitled to an evaluation in excess of 50 percent for his 
current level of disability.  The veteran also contends that 
his hearing loss should be compensable.  In particular, the 
veteran contends that his hearing disability affects his 
ability to do his job, which requires use of radio 
communications, and thus requires an extraschedular 
evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not filed a 
well-grounded claim of entitlement to service connection for 
peripheral neuropathy, claimed as a residual of exposure to 
herbicides.  It is also the decision that the veteran is 
entitled to a 50 percent evaluation, but no more, for PTSD 
prior to August 29, 1997.  It is also the decision of the 
Board that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for PTSD.  It is the 
further decision of the Board that the preponderance of the 
evidence is against entitlement to a compensable evaluation 
for service-connected bilateral hearing loss.

FINDINGS OF FACT

1.  There is no medical evidence of a nexus or relationship 
between the veterans military service, or any residual of 
such service, and a current diagnosis of peripheral 
neuropathy.

2.  Prior to August 29, 1997, the veterans PTSD was 
manifested by inability to maintain employment which required 
working with others, and by flashbacks, depression, tearful 
spells, nightmares, and easily-triggered intrusive memories, 
but the veteran maintained full-time employment and good 
relationships with his wife and children.

3.  The veterans PTSD is currently manifested by chronic and 
severe social withdrawal, including preference for night 
shift work so that he is not required to work with other 
people, easily-triggered intrusive memories, flashbacks, and 
nightmares, but the veteran maintains full-time employment 
and good relationships with his wife and children.

4.  The veteran has a puretone average decibel threshold of 
23 in the right ear and of 33 in the left ear, 96 percent 
speech discrimination in the right ear, and 100 percent in 
the left ear.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy, 
claimed as a residual of exposure to herbicides.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a 50 percent evaluation for PTSD prior 
to August 29, 1997, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 9400 
(1998); 38 C.F.R. § 4.130, Code 9400 (1996).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 9400 (1998); 38 
C.F.R. § 4.130, Code 9400 (1996).

4.  The criteria for a compensable disability evaluation for 
bilateral high frequency hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service- connected disabilities.  When a 
veteran is seeking an increased rating for a disability for 
which service connection has already been granted, such 
assertion of an increase in severity is sufficient in itself 
to render the increased rating claim well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  After 
reviewing the claims file, the Board finds that the duty to 
assist the veteran in connection with his claim has been met.  
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1997).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD.  61 Fed. Reg. 52,695-52,702 (1996).  Prior to the 
November 1996 amendment, PTSD was evaluated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  That Diagnostic Code has been 
redesignated as 38 C.F.R. § 4.130, Diagnostic Code 9411, and 
the evaluation criteria have been amended.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary. Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  The Board has, therefore, considered both the 
old and the new criteria in the evaluation of the claims 
affected by this revision.  

1.  Claim for Service Connection for Peripheral Neuropathy

The veteran contends that he has peripheral neuropathy, 
manifested by numbing of the feet and hands, as a result of 
exposure to herbicides, including Agency Orange

National Guard records dated in January 1990 reflect that the 
veteran incurred an injury while on active duty for training.  
Tendinitis of the right elbow and ulnar neuritis were 
diagnosed initially, with subsequent change in diagnosis to 
possible C8 radiculitis or ulnar neuritis.  The veteran 
continued to complain of numbing of the right arm.  
Outpatient military facility records dated through July 1990 
reflect that an EMG and radiological examination of the 
cervical spine were normal. 

On VA examination conducted in June 1994, the veteran 
complained of numbness and tingling in the upper and lower 
extremities, and left-sided facial numbness, and drooping on 
one occasion.  He reported a 10-year history of these 
symptoms.  There was decreased sensation to pinprick in the 
right thigh and in both forearms and in the cheeks.  
Peripheral neuropathy was diagnosed, and neurologic 
examination was recommended. 

A letter signed by Douglas H. Paine, M.D., dated in December 
1994, reflects that the veteran underwent EMG and nerve 
conduction studies.  The results were essentially normal, but 
were consistent with an early sensory neuropathy.  Dr. Paine 
expressed an opinion that the veterans current symptoms were 
not due to exposure to Agent Orange, because neuropathy due 
to toxic exposure 20 years ago would have improved.  

In an attachment to a notice of disagreement submitted in 
April 1995, the veteran noted that he had discussed the 
December 1994 opinion with Dr. Paine, and the physician 
agreed that he was no expert in this area.  

The Board notes that veterans who were exposed to Agent 
Orange and other herbicides in Vietnam are entitled to a 
presumption of service connection for certain diseases, if 
the disease is manifested during the applicable presumptive 
period.  38 U.S.C.A. § 1116(a)(2) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(e).  Presumptive service connection is not 
warranted for any disorder for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 61 Fed. Reg. 41,442 (Aug. 8, 1996).  
Hence, because peripheral neuropathy is not among the 
disorders which have been positively associated with exposure 
to herbicides, no presumption of service connection is 
applicable to serve as a basis for a well-grounded claim.  

There is no record that the veteran complained of such 
symptomatology in service or within any applicable 
presumptive period after service, nor does it appear that the 
veteran so contends.  

Review of the claims files reveals no competent medical 
evidence or opinion which establishes or suggests that the 
veterans current peripheral neuropathy is due to or the 
result of exposure to Agent Orange.  The veterans statement 
that that Dr. Paine agreed that he was not an expert as to 
residuals of Agent Orange is not sufficient to establish that 
the veterans claim that peripheral neuropathy is a result of 
exposure to herbicides is well-grounded.  In particular, the 
Board finds that there is no medical evidence or opinion of 
record which appears to support the veterans claim that 
peripheral neuropathy is related to his exposure to Agent 
Orange.  

In the absence of medical evidence or opinion to support the 
claim, the veterans lay opinion as to the etiology of 
peripheral neuropathy is an insufficient basis upon which to 
grant the claim, or, in this case, to find it plausible.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (a lay 
person is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training, or experience).

A well grounded claim for service connection requires, 
among other evidence, medical evidence of a causal nexus 
between service and the claimed disorder.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Under these circumstances, the Board finds 
that the veteran has not met the initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for peripheral neuropathy.  38 U.S.C.A. § 5107(a).  
The duty to assist is not triggered until a well-grounded 
claim is established.  The RO notified the veteran that there 
was no evidence or presumption to support his claim.  The 
Board finds that VA has no obligation to further develop the 
claim.  See Epps, 126 F.3d at 1468-70.

2.  Claim for Evaluation in Excess of 30 percent for PTSD 
Prior to August 1997 

On VA examination conducted in June 1994, the veteran 
reported depression, loss of concentration, and constant 
anxiety.  He became tearful, anxious, and restless, when 
talking about his experiences in Vietnam.  He reported a good 
relationship with his wife and his two children.  His 
attention span was short.  The veteran, who was a master 
electrician, was working as a lock and dam operator, which 
required no skills, because work as an electrician was too 
stressful, and required him to work with other people.  A 
diagnosis of PTSD was assigned.  

VA outpatient records dated in October 1995 reflect that the 
veteran became tearful during the interview, reported crying 
spells, and reported that intrusive memories during the day 
were triggered by many stimuli, such as shape of a cloud.  
The records reflect that the veteran was advised that VA 
hospitalization should be considered, but the veteran decline 
hospitalization.  In December 1995, the clinical notes 
reflect that the veteran had thoughts of suicide, but no 
specific plans.  He reported sleeping as little as two (2) 
hours some nights due to nightmares, and then sleeping up to 
10 hours other nights because he was so tired and had no 
energy.  He reported daily flashbacks.

In January 1996, he was mildly to moderately depressed.  It 
was noted that side effects of medications were causing 
decreased performance.

At a personal hearing conducted in September 1995, the 
veteran testified that he had no friends he socialized with, 
although he had a brother he could socialize with.  He 
testified that he seldom ate out or went to the movies.  He 
testified that he was unable to work in electrical 
contracting because he was unable to work around people and 
he felt his reasoning was faltering.  He had been employed in 
an unskilled job for the past 4 years.  The veterans wife 
testified that his symptoms were noticeable when he returned 
from Vietnam, and had increased markedly in the past year.  
She testified that, although his symptoms led to some 
problems, the family had adjusted their lives to deal with 
the problems.  

VA examination conducted in March 1997 reflected that the 
veteran had been married since 1968 and had two children.  He 
complained of being reclusive and having no friends.  He 
reported flashbacks, difficulty sleeping, nightmares of 
combat, and forgetfulness.  He reported chronic thoughts of 
suicide.  He described his mood as 2 on a scale of 0-10, 
with 10 being happy.  His thought processes and speech 
were logical and goal-directed.  He was alert and oriented 
and his memory was intact to the immediate and remote 
spheres.  Short-tem memory and concentration were impaired.  
He was able to perform mathematical calculations.  A GAF of 
50 was assigned.  PTSD and major depression were diagnosed.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 30 percent 
evaluation was warranted for PTSD where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation for 
PTSD encompassed situations where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 70 percent evaluation was warranted where symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term definite in 38 C.F.R. § 4.132 was 
qualitative whereas the other terms were quantitative 
in character.  The General Counsel concluded that the term 
definite is to be construed as distinct, unambiguous, 
and moderately large in degree.  VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93).  It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large.  Id.  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, a 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130 (1998).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted with evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board finds that the evidence reflects that the veterans 
difficulty in establishing and maintaining effective or 
favorable relationships with people was so impaired that he 
left skilled employment as a electrical engineer, contract 
estimator, and project manager because he was unable to work 
around other people, and obtained employment as an unskilled 
lock and dam operator, which required working with a minimum 
number of people and allowed him to work night shift, so that 
he had almost no face-to-face contact with people at work.  
The veteran had flashbacks, depression, observed tearful 
spells, nightmares, and easily-triggered intrusive memories.  
A GAF of 50 was assigned in March 1997.  The Board notes 
that, as defined in the fourth edition of the American 
Psychiatric Associations Diagnostic and Statistical Manual 
(DSM-IV), a GAF score of 50 represents serious 
impairment.  The Board finds that the evidence as a whole 
warrants a 50 percent evaluation, under either the old or 
the new criteria, prior to August 1997.  

The evidence does not warrant an evaluation in excess of 50 
percent under either criteria, however.  The veteran 
maintained full-time employment.  He had good relationships 
with his wife and children, although he had difficulty with 
relationships in an occupational setting.  There is no 
evidence that his symptoms so reduced his reliability or 
efficiency as to severely impair his ability to obtain or 
retain employment, as reflected by the fact that the veteran 
did, in fact, maintain full-time employment.  There is 
evidence of near-continuous depression, but no of panic 
attacks.  There is no evidence of impaired impulse control 
such as unprovoked irritability.  There is no evidence that 
the veterans speech has ever been illogical or irrelevant, 
that he neglects his personal appearance or hygiene, or that 
he engages in obsessional rituals which interfere with work.  
The evidence is not in equipoise to warrant a 70 percent 
evaluation, and the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to support an evaluation in excess of 50 
percent for PTSD prior to August 1997.

3.  Claim for an Evaluation in Excess of 50 Percent for PTSD

By a letter dated in August 1997, a treating VA psychiatrist 
stated that the veterans PTSD was manifested by chronic and 
severe social withdrawal, recurrent nightmares, concentration 
difficulties, low energy, and feelings of helplessness, and 
restricted affect, among other symptoms.  The psychiatrist 
noted that the veterans intrusive recollections were easily 
triggered, leading him to limit his activities and lifestyle.  
The psychiatrist also noted that the veteran was functioning 
below his educational qualifications, and worked at night to 
minimize contact with people.  

VA outpatient records in October 1997 reflect that the 
veteran was seen for an unscheduled outpatient psychiatric 
visit because he was not doing well.  He complained of 
being sedated on Ativan and of not sleeping.  He reported 
nightmares, forgetfulness, and anxiety attacks.  A GAF of 51 
was assigned.  

Outpatient VA clinical notes in November 1997 reflect anxiety 
and depression, but the veteran was able to communicate well.  
He had no suicidal thoughts.  He was coping better at work 
because he was working night shift so was by himself at work.

The veteran contends, in essence, that these symptoms 
approximate the criteria for a 70 percent evaluation for 
PTSD.  The Board does not find, whoever, that his ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired so as to meet the criteria 
for a 70 percent evaluation.  In particular, the Board notes 
that he has maintained his marriage of nearly 30 years, and 
appears to have a good relationship with his children.  He is 
also able to maintain his work relationship sufficiently to 
remain stable in his job, having held the same job for more 
than 5 years.  There is evidence that the veteran has 
manifested impaired impulse control, unprovoked irritability, 
or illogical or irrelevant speech since August 1997.  There 
is no evidence that he now neglects his personal appearance 
or hygiene, or that he engages in obsessional rituals which 
interfere with work.  

The Board finds that the current evidence does not establish 
symptoms of psychiatric disability which meet or approximate 
the criteria for a 70 percent evaluation for PTSD.  The 
evidence is not in equipoise to warrant a 70 percent 
evaluation, and the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to support an evaluation in excess of 50 
percent for PTSD.

4.  Claim for Compensable Evaluation for Hearing Loss

In February 1997, the veteran was granted serviced connection 
for bilateral hearing loss, effective in April 1994, and a 
noncompensable evaluation was assigned for that disability.  
In conjunction with his claim, the veteran was afforded a VA 
audiological evaluation in June 1994 which showed puretone 
threshold averages to be 20 for the right ear and 28 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in each ear.  

In December 1996, the veterans audiologic evaluation 
disclosed pure tone thresholds, at 500, 1000, 2000, 3000, and 
4000 Hertz (Hz) respectively, of 10, 15, 10, 10, and 55 
decibels in the right ear, and 20, 15, 15, 45, and 55 
decibels in the left ear.  Threshold averages were 23 for the 
right ear and 33 for the left ear.  Speech recognition 
ability was noted to be 96 percent in the right ear and 100 
percent in the left ear.  

The Board notes that there are several other reports of 
audiometric examination conducted prior to December 1996.  As 
each of these examinations reflects better hearing acuity 
than the examiner found at the time of the December 1996 
examination, the Board has reviewed the assigned evaluation 
in light of the December 1996 examination, since that 
evidence is the most favorable to the veteran.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  The results of controlled speech discrimination 
tests, together with the results of puretone audiometry 
tests, are analyzed using tables contained in 38 C.F.R. § 
4.85.  The revised rating schedule establishes 11 auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Codes 6100 to 6110 (1998).  

For purposes of evaluation under 38 C.F.R. § 4.85, the 
veterans right ear hearing, based on a puretone average of 
23 and speech discrimination of 96 percent, corresponds to a 
level I designation under Table VI.  The veterans left ear 
hearing, based on a puretone average of 33 and speech 
discrimination of 100 percent, also corresponds to a level I 
designation under Table VI.  A level I designation for each 
ear results in assignment of Diagnostic Code 6100, a non-
compensable hearing loss, under Table VII.  The findings are 
commensurate with a noncompensable disability evaluation, 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Code 6100.

The veteran contends that he is entitled to an extraschedular 
evaluation because his hearing loss interferes with radio 
communications, which he must use in his job.  The Board does 
not find that use of radio communications is the type of 
unusual circumstance that would warrant consideration of an 
extraschedular evaluation, and finds that the ROs decision 
not to refer the issue for further VA evaluation was correct.  


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of exposure to herbicides, is denied.

Entitlement to a 50 percent evaluation for PTSD prior to 
August 29, 1997, is granted, subject to laws and regulations 
governing effective dates.

The claim of entitlement to an evaluation in excess of 50 
percent for PTSD is denied.

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
